UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4049



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELEAZAR GARCIA-OSORIO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00273-JAB)


Submitted:   July 31, 2007                 Decided:   August 15, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Eleazar Garcia-Osorio appeals his conviction and thirty-

month sentence following his guilty plea to one count of illegal

reentry of a previously deported aggravated felon, in violation of

8 U.S.C. § 1326(a), (b)(2) (2000).            Garcia-Osorio’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),

stating that there were no meritorious issues for appeal, but

suggesting that the district court erred in sentencing Garcia-

Osorio. The Government has declined to file a brief; Garcia-Osorio

was advised of his right to file a pro se supplemental brief but

elected not to do so.

            This court reviews the imposition of a sentence for

reasonableness.     United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).    After Booker, a district court is no longer bound by the

range prescribed by the sentencing guidelines. Hughes, 401 F.3d at

546.     However, in imposing a sentence post-Booker, courts still

must calculate the applicable guidelines range after making the

appropriate    findings   of   fact    and    must   consider   the    range   in

conjunction with the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2007).      United States v. Moreland, 437 F.3d 424,

432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                 This court

will affirm a post-Booker sentence if it “is within the statutorily

prescribed range and is reasonable.”            Hughes, 401 F.3d at 546-47


                                      - 2 -
(citation omitted).         “[A] sentence within the proper advisory

[g]uidelines range is presumptively reasonable.”               United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

rebuttable    presumption     of    reasonableness      to    within-guidelines

sentence).

             Here,   the   district       court   treated    the   guidelines   as

advisory, and sentenced Garcia-Osorio only after considering the

sentencing    guidelines,     the     §    3553(a)   factors,      and   counsel’s

arguments.     Garcia-Osorio’s thirty-month sentence is below the

twenty-year statutory maximum sentence, see 8 U.S.C. § 1326(b)(2),

and is presumptively reasonable, as it is within the appropriate

guideline range.     As neither Garcia-Osorio nor the record suggests

any information to rebut the presumption, we find that Garcia-

Osorio’s sentence is reasonable.

             As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                    We therefore

affirm the district court’s judgment.                This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                     If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.               Counsel’s motion

must state that a copy thereof was served on the client.                        We


                                      - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -